Citation Nr: 0830995	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  05-21 832	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
impairment.

2.  Entitlement to service connection for chronic sinusitis 
with headaches.

3.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  After the decision was entered the 
claims file was transferred to the jurisdiction of the 
Lincoln, Nebraska RO.

The veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge (VLJ) in July 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service entitlement to service 
connection for bilateral foot impairment, chronic sinusitis 
with headaches, and a right knee disability.  A review of the 
claims file reveals that a remand is necessary in order to 
properly adjudicate the veteran's claims.  

The veteran's service treatment records (STRs) reveal 
complaints of sores on the tops of both feet due to small 
boots in September 1968.  Later in September 1968 the veteran 
reported headaches, chest pain, sore throat, problems 
swallowing, and pain in his knee.  He was seen for complaints 
of an infection of the right great toe in February 1970 and 
on two occasions in July 1970.  Finally, in August 1971 the 
veteran was seen for complaints of sinusitis.  

Post-service treatment records include private treatment 
reports from Lincoln Family Medical Group dated from December 
1979 to October 2002.  The veteran was assessed with allergic 
rhinitis in April 1994.  The veteran was assessed with 
bilateral knee crepitation in July 1998.  He was noted to 
have bilateral knee pain and probable osteoarthritis in 
December 2000.  

The veteran was afforded VA examinations in May 2003.  He was 
diagnosed with bilateral metatarsalgia, early clawing of the 
second toe of the left foot, perennial allergic rhinitis, and 
migranous headaches.  However, the examiner failed to provide 
any opinion regarding the etiology of the veteran's diagnosed 
disabilities.  Furthermore, the veteran was not afforded an 
examination of his right knee. 

The veteran testified at a Travel Board hearing in July 2007.  
He asserted that the physician's assistant that conducted the 
examinations failed to physically examine his feet although 
the examination report reflects that such an examination 
occurred.  Likewise, he said no examination of his right knee 
was performed.  He testified that the examiner failed to 
report his medical history.  The veteran indicated that he is 
a Veteran's Service Officer and was made aware that the 
examiner who conducted his examinations is no longer 
performing compensation and pension examinations for VA.  He 
said he sought treatment for his claimed disabilities at 
private physicians from 1971 to 1979 but those records were 
destroyed.  He indicated that he also sought treatment at the 
VA Medical Center (VAMC) in Omaha.  He testified that he has 
had continuous problems with his sinuses, feet, and knees 
since service.  

The RO attempted to obtain outpatient treatment reports from 
the Omaha VAMC.  However, the records obtained did not 
include any treatment records dated from 1971 to 1979.  

The current medical record does not address the etiology of 
the veteran's claimed disabilities or contain a competent 
medical opinion on the etiology of the disabilities.  
However, the record includes competent medical evidence of 
the veteran's claimed disabilities, in-service treatment for 
the veteran's feet, knees, and sinusitis with headaches, and 
testimony pertaining to a continuity of symptomatology since 
service.  Therefore, VA medical examinations must be provided 
in order to obtain an opinion as to whether a relationship 
exists between the veteran's claimed disabilities and 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (c) 
(2007).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), which includes an 
explanation of the information or 
evidence needed to establish an 
effective date for the claims on 
appeal, as outlined by the United 
States Court of Appeals for Veterans 
Claims in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), 
aff'd, Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).

2.  Schedule the veteran for VA 
examinations by a qualified 
physician(s) other than the examiner 
who accomplished the May 2003 
examinations.  The claims folder and 
a copy of this remand must be made 
available to and be reviewed by the 
examiner(s).  All necessary tests, 
including x-rays, should be 
conducted.  The examiner(s) should 
account for all pertinent entries in 
the service medical records and 
review the private medical records 
associated with the claims file.  
The examiner(s) is requested to 
provide diagnoses for the veteran's 
claimed bilateral foot impairment, 
chronic sinusitis with headaches, 
and a right knee disability and to 
provide an opinion as to the 
probability that any currently 
diagnosed disability of the feet, 
chronic sinusitis with headaches, 
and a right knee disability are 
traceable to his military service.  
A complete rationale for the 
examiner's conclusions should be 
given.  

The veteran is hereby notified that 
it is the veteran's responsibility 
to report for any scheduled 
examinations and to cooperate in the 
development of the case, and that 
the consequences of failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007).

3.  Thereafter, review the claims 
file to ensure that the requested 
development has been completed.  In 
particular, review the requested 
examination reports to ensure they 
are responsive to and in complete 
compliance with the directives of 
this remand, and if they are not, 
take corrective action.

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues on appeal.  If 
any benefit sought is not granted, 
the veteran and his representative 
should be furnished a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




